Case: 1:18-cv-00458-DRC-KLL Doc #: 45-1 Filed: 01/20/20 Page: 1 of 2 PAGEID #: 154

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
BRANDON SIMON, et al.,
Plaintiffs, : Case No. 1:18-cv-458
v.
: Dilott, J
KEVIN J. ISON DMD PSC, d/b/a : Litkovitz, M.J.

ORTHODONTIC SPECIALISTS, et al.,

Defendants.

ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT,
INCENTIVE AWARD, AN AWARD OF ATTORNEYS’ FEES, AND THE ENTRY OF
FINAL JUDGMENT

This matter comes before the Court on the Parties’ Joint Motion for Certification of
Settlement Class and Approval of Settlement Agreement (“Joint Motion”), which was filed with
the Court on January 20, 2020. The terms of the Settlement Agreement ( Doc. 36-1) are more fully
described and supported in the Joint Motion and its Memorandum in Support. Having reviewed
the Joint Motion, and having heard from the Parties at the Fairness Hearing held on February 12,
2020, this Court has determined that the Settlement Agreement should be approved as fair,
reasonable, and adequate under Fed. R. Civ. P. 23 (e ) and as a fair and reasonable resolution of a
bona fide dispute over claims asserted under the Fair Labor Standards Act, 29 U.S.C. 201, et seq.
and comparable wage laws of the State of Ohio and Commonwealth of Kentucky.

Therefore, this Court GRANTS final approval of the Settlement Agreement. Accordingly,

it is hereby ORDERED that:

(1) upon final review, the settlement reached by the parties, as set forth in the

Settlement Agreement, is APPROVED;
Case: 1:18-cv-00458-DRC-KLL Doc #: 45-1 Filed: 01/20/20 Page: 2 of 2 PAGEID #: 155

(2) The Parties are authorized to distribute checks for Individual Settlement
amounts to all Participating Settlement Class Members representing their share of the Settlement
Fund for payment of overtime and liquidated damages as set forth in the Settlement Agreement;

(3) Class Representative payments shall be paid to Plaintiffs Brandon Simon
and Lainey Hollingsworth in the amount of $3,500.00 each for their services to the Class;

(4) Attorneys’ fees in the amount of $55,000.000 for legal services performed
in prosecuting and settling the claims in this action, inclusive of costs in providing notice and
administrative services, is awarded to Plaintiffs’ Class Counsel;

(5) All claims as specified in the Settlement Agreement by all Participating
Settlement Class Members who did not properly and timely opt-out of the settlement are released;

and

(6) This action against Defendant is dismissed with prejudice, but with the
Court’s continued jurisdiction over the construction, interpretation, implementation and

enforcement of the Parties’ settlement and over the administration and distribution of the

settlement fund.

It is so ORDERED

c

Judge
